BILLINGS, Presiding Judge.
Appellant brought this Rule 27.26, V.A. M.R., proceeding to vacate and set aside a 25 year sentence for armed robbery. Following an evidentiary hearing, the trial court entered its findings of fact, conclusions of law, and judgment denying relief.
On February 20, 1976, appellant was convicted by a Butler County jury and no appeal was taken. On November 22, 1976, appellant filed a notice of appeal under a special order from this court. Appellant thereafter dismissed his appeal and on March 22, 1977, filed this proceeding alleging: (1) ineffective assistance of counsel, and (2) the use of perjured testimony by the State in his trial.
We have reviewed the transcript filed herein and read the briefs of the parties. There is substantial evidence to support the findings and conclusions of the trial court and its judgment is not clearly erroneous. Crosswhite v. State, 426 S.W.2d 67 (Mo.1968). An opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).
All concur.